603 S.W.2d 828 (1980)
Harold M. WILLIS, Petitioner,
v.
Cecil JOHNSON et al., Respondents.
No. B-9385.
Supreme Court of Texas.
July 30, 1980.
*829 Ferguson & Dulick, Inc., Harry L. Dulick, Cleburne, for petitioner.
Ken R. Davey, Tim B. Rhatican, Dallas, Meier & Keller, Wallace T. Keller and Edward G. Markey, Euless, for respondents.
PER CURIAM.
This is a suit brought under the Texas Deceptive Trade Practices Act. The court of civil appeals has reversed and remanded for new trial. 596 S.W.2d 256. Our disposition of the application for writ of error should not be interpreted as approving that court's reliance upon the court of civil appeals opinion in American Transfer & Storage v. Brown, 584 S.W.2d 284 (Tex.Civ.App.  Dallas 1979, writ granted), with regard to the proper submission of the liability issues in such a case. This court's opinion in that case reversing the judgment of the court of civil appeals recommends submission in terms as close as possible to those actually used in the statute. The language of the statute may be altered somewhat to conform the issue to the evidence of the case. Brown v. American Transfer & Storage Co., 601 S.W.2d 931 (Tex.1980).
Broad issues are approved by this court in Deceptive Trade Practices cases. Brown v. American Transfer & Storage Co., supra; Spradling v. Williams, 566 S.W.2d 561 (Tex. 1978). See also Siebenlist v. Harville, 596 S.W.2d 113 (Tex.1980); Turner v. General Motors Corp., 584 S.W.2d 844, 847 (Tex. 1979); Baker v. Goldsmith, 582 S.W.2d 404 (Tex.1979); Mobil Chem. Co. v. Bell, 517 S.W.2d 245 (Tex.1974); Scott v. Ingle Bros. Pac., Inc., 489 S.W.2d 554 (Tex.1972); Haas Drilling Co. v. First National Bank, 456 S.W.2d 886 (Tex.1970); Grieger v. Vega, 153 Tex. 498, 504, 271 S.W.2d 85, 88 (1954).
The application for writ of error is refused, no reversible error.